Citation Nr: 0936592	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-10 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for status post 
osteochondroma, left knee with traumatic arthritis currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for diabetic 
neuropathy left lower extremity, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for diabetic 
neuropathy right lower extremity, currently evaluated as 20 
percent disabling.

4.  Entitlement to service connection for status post right 
partial nephrectomy (renal cancer), to include as secondary 
to herbicide exposure and service-connected non-Hodgkin's 
Lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1970.  He was awarded a Bronze Star Medal with a "V" 
device, and a Combat Infantryman Badge, among other awards.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied increased 
ratings for the disabilities on appeal and denied service 
connection for status post right partial nephrectomy (renal 
cancer).

The Veteran and his witness testified before the undersigned 
at a hearing in May 2009.  A transcript of the hearing is of 
record.

At the Veteran's May 2009 hearing, he raised the issue of 
entitlement to service connection for a hernia disability, to 
include as secondary to his status post right partial 
nephrectomy.  This matter is referred to the RO for 
appropriate development.

The Veteran previously perfected an appeal with regard to the 
denial of a total rating for compensation purposes based on 
individual employment (TDIU).  The RO subsequently granted 
this benefit.

The issues of entitlement to an increased rating for a left 
knee disability and service connection for renal cancer are 
REMANDED to the RO via the Appeals Management Center (AMC) 
and will be discussed in the REMAND section below.


FINDING OF FACT

Diabetic neuropathy left and right lower extremities, is 
manifested by absent ankle and pedal reflexes and subjective 
complaint of numbness, tingling, and pain in the lower 
extremities; and decreased dorsiflexion of the ankles.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for diabetic 
neuropathy, left lower extremity have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.124a, Diagnostic Code 8521 (2008). 

2.  The criteria for a 30 percent rating for diabetic 
neuropathy, right lower extremity have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.124a, Diagnostic Code 8521 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran received VCAA notice by way of January 2006, 
September 2006, June 2008, and February 2009 correspondence.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist him in completing his 
claims, and identified his duties in obtaining information 
and evidence to substantiate his claims.  The September 2006, 
June 2008, and February 2009 letters provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.

The only deficiency with regard to notice in this case is 
that VCAA notice regarding the increased rating for the 
service-connected left knee disability was received following 
the initial adjudication of the claim.  However, that timing 
deficiency was cured by readjudication of that issue in a 
February 2009 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).


Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records and VA treatment records.  He was also afforded VA 
examinations.  The Veteran has not identified any outstanding 
records for VA to obtain that were relevant to the claim and 
the Board is likewise unaware of such.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability wherefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).   

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Diabetic Peripheral Neuropathy, Right and Left Lower 
Extremities 

Thirty-eight C.F.R. § 4.124 provides guidance for rating 
neurologic disabilities.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  See nerve involved for diagnostic code 
number and rating.  Tic douloureux, or trifacial neuralgia, 
may be rated up to complete paralysis of the affected nerve.  
38 C.F.R. § 4.124 (2008). 

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The criteria for evaluating disability of the popliteal nerve 
are found at 38 C.F.R. § 4.124a, Diagnostic Code 8521.  

Under that code, a 10 percent evaluation is assigned for mild 
incomplete paralysis of the external popliteal nerve (common 
peroneal).  A 20 percent evaluation is warranted for moderate 
incomplete paralysis.  A 30 percent evaluation is assigned 
for severe incomplete paralysis.  A 40 percent evaluation is 
warranted for severe complete paralysis of the external 
popliteal nerve manifested by foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521. 

Factual Background & Analysis

At a January 2006 VA examination, the Veteran complained of 
numbness on the bottoms of both feet; a burning sensation in 
his thighs and legs; and poor balance.  Physical examination 
revealed no gross deficits except absent ankle jerks.  

Sensation to monofilament tests was absent at the right ankle 
and there was patchy absence in the left ankle.  Vibration 
sense was absent in the forefeet of both lower extremities.  
The diagnosis was subjective increase in symptoms with noted 
objective findings on examination.

At a March 2007 VA diabetes mellitus examination, the Veteran 
complained of severe tingling numbness in his bilateral lower 
extremities.  He also stated that he had lost his balance 
because his feet were too numb to feel the floor.  

Upon physical examination, there was excoriation of the 
bilateral legs, with no edema or ulcer of the lower 
extremities.  Dorsalis pedis and posterior tibialis pulses 
were very difficult to detect, and there was a decreased 
ability to dorsiflex the ankles.  DTRs appeared diminished 
bilaterally, with decreased pain, touch, and vibration and 
position sensation.  The Veteran displayed a wobbly gait, 
which the examiner attributed to severe peripheral neuropathy 
associated with his diabetes mellitus.  The diagnosis was 
diabetes mellitus, type II with complications of severe 
peripheral neuropathy and autonomic neuropathy with vascular 
disease.

The Veteran underwent a VA vascular examination in June 2007.  
He reported dry skin, ulcers in his lower extremities, pain, 
numbness, and aching and burning in lower extremities.  
Physical examination revealed multiple areas of healed ulcers 
in the left lower extremity.  Left dorsalis pedis and 
posterior tibialis pulses were not palpable.  Left dorsalis 
pedis pulse was 1+, left posterior tibialis pulse was 2+ both 
via Doppler.  Right dorsalis pedis and posterior tibialis 
were pulses not palpable, but were both 1+ via Doppler.  
These findings were linked to the Veteran's diabetic vascular 
disease.

At an August 2008 VA examination, the Veteran reported pain, 
numbness, burning, and tingling sensation in the legs.  He 
also complained of being unsteady on his feet as he cannot 
feel the ground.  He stated that even light touch to the legs 
caused severe pain and discomfort.  Physical examination 
revealed normal muscle tone, bulk and strength in all muscle 
groups.  Ankle jerk and knee jerk were both absent 
bilaterally.  

Plantar responses were flexor.  Sensory examination revealed 
decreased pinprick, light touch, vibration and propioception 
in the low glove and high stocking distribution.  Romberg 
test was positive.  The pertinent diagnosis was chronic 
diabetic sensory peripheral polyneuropathy affecting lower 
extremities.  The examiner added that although the peripheral 
polyneuropathy was sensory- it also affected function, 
specifically affecting the stability of the Veteran's gait 
and stance.

The Veteran's service-connected diabetic peripheral 
neuropathy, left and right lower extremity are each rated as 
20 percent disabling, under 38 C.F.R. § 4.124a, Diagnostic 
Code 8521, for moderate paralysis of the external popliteal 
nerve (common peroneal).

Given the clinical evidence of absent ankle and pedal 
reflexes and the subjective complaint of numbness, tingling, 
and pain in the lower extremities, the Veteran's neurologic 
disability is best described as severe incomplete paralysis.  
This determination is further supported by the 2007 VA 
examiner's opinion.  

Although 38 C.F.R. § 4.124a instructs that when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree; in this case there are 
sensory and other manifestations of the neuropathy.  The 2008 
VA examiner explained that the Veteran's peripheral 
polyneuropathy was sensory, but also affected function, 
specifically the stability of his gait and stance.  In 
addition the Veteran has had absent reflexes on VA 
examination.

Therefore, a 30 percent rating may be assigned for the severe 
neurologic impairment in each lower extremity.  A higher 40 
percent rating for complete paralysis is not warranted.  
Although dorsiflexion of the ankles is decreased, the Veteran 
retains the ability to move his feet and ankles.  In 
addition, foot drop and slight droop of first phalanges of 
all toes, inability to abduct the foot have not been 
identified.  

DC 8520, for evaluating a sciatic nerve disability, provides 
for a higher rating (for incomplete paralysis) than available 
under DC 8521.  However, the Board finds that it is more 
appropriate to rate the disability under DC 8521, as there 
does not appear to be any involvement of the sciatic nerve.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (en banc) 
(The Board can choose to rate a disability under a diagnostic 
code different from that chosen by the RO, provided the 
selection is explained and is not arbitrary, capricious, an 
abuse of discretion, or  otherwise not in accordance with 
law). 

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990). 

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's left knee disability is manifested by 
limitation of motion, pain, and slight subjective 
instability.  All of these symptoms are contemplated in the 
rating criteria.  The Veteran's neurologic symptoms in his 
bilateral lower extremities, specifically pain, numbness, 
tingling, and decreased sensation are contemplated in the 
rating criteria.  The assigned schedular evaluations are, 
therefore, adequate, and no referral is required.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55- 57 (1990); 38 C.F.R. §§ 4.7, 4.21 (2008).  


ORDER

A 30 percent rating for diabetic neuropathy left lower 
extremity is granted.

A 30 percent rating for diabetic neuropathy right lower 
extremity is granted.


REMAND

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  

The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).  The Court has also held that under 38 C.F.R. 
§§ 4.40, 4.45, painful motion is the equivalent of limited 
motion.  Hicks v. Brown, 8 Vet. App. 417 (1995). 

VA examinations have shown that the Veteran has complaints of 
pain.  On the last examination in July 2008, the Veteran 
could repeat range of knee motion only five of 10 attempts.  
There is no information in the claims fold as to the 
additional limitation of motion that may be attributable to 
functional factors.  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2008); see 38 C.F.R. § 19.9 (2008). Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 
569 (1993)

The Board is required to obtain an examination in which it is 
determined whether there is additional limitation of motion 
due to functional factors.

Service Connection

Service connection is currently in effect for gastric mucosa 
associated lymphoid tissue lymphoma (MALT), for which the 
Veteran underwent radiation therapy.  At the Travel Board 
hearing, the Veteran's representative pointed to information 
on the web site of the National Institute of Health, 
indicating that radiation therapy can cause recurrences of 
cancer.

The Veteran underwent a VA examination in January 2006.  The 
examiner stated that she reviewed literature and found no 
evidence of a relationship between renal cell carcinoma and 
Agent Orange or causative relationship to lymphoma.  She also 
indicated that the matter was discussed with the Chief of 
Oncology, who concurred that there is no evidence of any type 
of relationship between renal cell carcinoma and non-
Hodgkin's Lymphoma.  The examiner did not; however provide an 
opinion as to the relationship between the radiation therapy 
for lymphoma and the development of renal cancer.  Since the 
record contains evidence that there may be a relationship, a 
medical opinion is required.  38 U.S.C.A. § 5103A(d) (West 
2002).

Accordingly, this case is REMANDED for the following:

The Veteran should be afforded a VA examination to determine 
the current severity of his left knee disability.  The 
examiner should review the claims folders and note such 
review in the examination report.

1.  The examiner should report the ranges 
of left knee extension and flexion.  The 
examiner should determine whether the 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
must be expressed in terms of the degree 
of additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  In this 
regard the examiner should report the 
point in flexion and extension when pain 
is demonstrated.

The examiner should also report whether 
there is subluxation or lateral 
instability; and if present, the level of 
severity of these manifestations.

2.  The examiner who provided the January 
2006 examination for renal cancer should 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not that (50 percent 
probability or more) that renal cancer 
was caused or made worse by the radiation 
therapy that the Veteran underwent for 
service connected MALT.  The examiner 
should provide a rationale for this 
opinion.  If the examiner is not 
available, another qualified physician 
should review the claims folders and 
provide the necessary opinion

3.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


